Citation Nr: 0910125	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
diabetes mellitus, type II, with erectile dysfunction and 
assigned a 20 percent disability rating effective from 
February 14, 2004.  In April 2008, the Board denied the 
Veteran's claim for a higher evaluation for this disability.  
In December 2008, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion which vacated 
and remanded the case to the Board.

In April 2008, the Board also remanded for additional 
development the Veteran's claim for an initial rating in 
excess of 10 percent for peripheral neuritis, right and left 
upper extremities.  The joint motion has no impact on the 
remand.  Therefore, because as of the time of the issuance of 
this remand this issue has not been recertified to the Board, 
this issue will not be addressed in the current remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the joint motion, the Board finds that a remand 
is required to obtain a VA opinion as to whether the 
Veteran's service connected diabetes mellitus, type II, 
requires him to "regulate his activities."  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.120 (2008), Diagnostic 
Code 7913 (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In 
providing the requested opinion, the examiner must take into 
account all evidence of record including the June 2005 letter 
from Gary Sekerak, M.D., the May 2006 letter from Mahalakshmi 
Honasoge, M.D., and the April 2005 and December 2005 VA 
examination reports.  See 38 C.F.R. § 3.326 (2008); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).  If the 
examiner finds that the Veteran's service connected diabetes 
mellitus, type II, requires him to "regulate his 
activities," the examiner must also provide an opinion as to 
the approximate date of onset of this additional disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should schedule the 
Veteran for a VA diabetes mellitus 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination, the examiner should provide 
answers to the following questions:

a.  Is it as likely as not that the 
Veteran's diabetes mellitus, type 
II, requires him to regulate his 
activities?

b.  Is it as likely as not that the 
Veteran's diabetes mellitus, type 
II, requires him to restrict his 
diet?

If the examiner finds that the Veteran's 
service connected diabetes mellitus, type 
II, requires him to "regulate his 
activities" and "restrict his diet, the 
examiner should also provide an opinion 
as to the approximate date of onset of 
this additional disability.



Note 1:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 2:  In providing the above opinions, 
the examiner should comment on the June 
2005 letter from Dr. Sekerak and the May 
2006 letter from Dr. Honasoge as they 
relate to the Veteran's diabetes 
mellitus, type II, requiring him to 
regulate his activities and diet. 

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate.  Fenderson, supra.  If any 
of the benefits sought on appeal remain 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case 
(SSOC).  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

